Name: Council Regulation (EC, Euratom) NoÃ 202/2005 of 18 January 2005 amending Regulation NoÃ 422/67/EEC, NoÃ 5/67/Euratom determining the emoluments of the President and Members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration; NA
 Date Published: nan

 5.2.2005 EN Official Journal of the European Union L 33/1 COUNCIL REGULATION (EC, EURATOM) No 202/2005 of 18 January 2005 amending Regulation No 422/67/EEC, No 5/67/Euratom determining the emoluments of the President and Members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 210 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 123 thereof, Having regard to Council Decision 2004/752/EC, Euratom of 2 November 2004 establishing the European Union Civil Service Tribunal (1), Whereas: (1) The Council, pursuant to Decision 2004/752/EC, Euratom, attached to the Court of First Instance of the European Communities a judicial panel to hear disputes involving the civil service, known as the European Union Civil Service Tribunal. (2) Article 225a, sixth paragraph, of the Treaty establishing the European Community and Article 140b, sixth paragraph, of the Treaty establishing the European Atomic Energy Community provide that the provisions of those Treaties relating to the Court of Justice are to apply to the judicial panels. (3) It is necessary to determine the salaries, pensions and allowances of the President, Members and Registrar of this Tribunal. (4) It is accordingly necessary to amend Council Regulation No 422/67/EEC, No 5/67/Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 Regulation No 422/67/EEC, 5/67/Euratom is hereby amended as follows: 1. the title shall be replaced by the following: 2. the following Article shall be inserted: Article 21c 1. Subject to paragraphs 2 and 3, the provisions of this Regulation concerning the President, Members and Registrar of the Court of Justice and the President, Members and Registrar of the Court of First Instance shall apply to the President, Members and Registrar of the Civil Service Tribunal. 2. The basic monthly salary of the President, Members and Registrar of the Civil Service Tribunal shall be equal to the amount resulting from application of the following percentages to the basic salary of an official of the European Communities on the third step of grade 16 (the third step of grade A*16 until 30 April 2006):  : President : 104 %,  : Members : 100 %,  : Registrar : 90 %. 3. The monthly entertainment allowance referred to in Article 4(3) shall amount to:  : President : EUR 554,  : Members : EUR 500,  : Registrar : EUR 400. The President of the Civil Service Tribunal and the Presidents of the chambers of three judges shall in addition receive, during their term of office, a special duty allowance of EUR 500 per month. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2005. For the Council The President J.-C. JUNCKER (1) OJ L 333, 9.11.2004, p. 7. (2) OJ 187, 8.8.1967, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1292/2004 (OJ L 243, 15.7.2004, p. 23).